Case 14-13311-JDW   Doc 70   Filed 12/23/19 Entered 12/23/19 12:10:08   Desc Main
                             Document     Page 1 of 3
Case 14-13311-JDW   Doc 70   Filed 12/23/19 Entered 12/23/19 12:10:08   Desc Main
                             Document     Page 2 of 3




                                               12   23   2019
Case 14-13311-JDW   Doc 70       Filed 12/23/19 Entered 12/23/19 12:10:08   Desc Main
                                 Document     Page 3 of 3




                    12/23/2019
